Judgment, Supreme Court, New York County, entered on April 22, 1976, in favor of defendants, after a jury trial, unanimously affirmed, without costs and without disbursements. In this action for medical malpractice and breach of warranty the jury resolved all disputed factual issues in favor of defendants. Since it does not plainly appear "that the evidence so preponderates in favor of the plaintiff that the verdict for the defendants] could not have been reached on any fair interpretation of the evidence,” we may not set it aside. (Marton v McCasland, 16 AD2d 781, 782.) We have examined the alleged errors relating to the court’s charge and find them to be without substantial merit. Moreover, we significantly note the absence of any exceptions thereto below. Concur—Stevens, P. J., Murphy, Capozzoli and Yesawich, JJ.